Agenda
We have an announcement before we start with regard to this afternoon's debates. I should like to propose bringing forward the debate on the report by Díaz de Mera García Consuegra on EUROPOL and taking it as the second item before the Council and Commission statements on the situation in Pakistan.
The order of business this afternoon would, therefore, be as follows: from 15.00 to 18.00: first of all, the Council and Commission statements on the situation in Kenya, then the report by Díaz de Mera García Consuegra on EUROPOL, then the Council and Commission statements on the situation in Pakistan; then at 18.00, as normal, we would go on to Question Time with the Council.
Are there any comments?
on behalf of the PSE Group. - (DE) Madam President, for once we can agree, but I should like the Commission to note that it is Parliament that sets the agenda and only in exceptional circumstances can we respond to the wishes of individual Commissioners. We can agree today, however, by way of exception.
Thank you for that point, Mr Swoboda; it clearly is an exception. But I thank the House for its agreement.
(Parliament agreed to the request)